     Case: 1:19-cv-01983 Document #: 15 Filed: 04/24/19 Page 1 of 1 PageID #:29

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Jourey Newell, et al.
                                 Plaintiff,
v.                                                     Case No.: 1:19−cv−01983
                                                       Honorable Andrea R. Wood
Gohealth LLC
                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, April 24, 2019:


         MINUTE entry before the Honorable Andrea R. Wood: Defendant's Uncontested
Motion to defer responsive pleading deadline [12] is granted. Defendant shall answer or
otherwise plead by 5/23/2019. The motion presentment date of 4/24/2019 is stricken;
parties need not appear. Initial Status hearing set for 5/22/2019 is stricken and reset for
6/4/2019 at 09:00 AM. At least seven days before the initial status hearing, the parties
shall file a joint written status report, not to exceed five pages in length. Mailed notice(ef,
)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
